Order of business
The final draft agenda for this part-session has been distributed. The following amendments have been proposed:
Monday/Thursday:
No amendments
Wednesday:
The IND/DEM Group has moved that the debate on the preparation of the meeting of the European Council be named as follows: 'Preparation of the European Council after the Irish referendum'.
on behalf of the IND/DEM Group. - Mr President, I should like to propose that the title 'Preparation for the European Council' be expanded to: 'Preparation for the European Council after the Irish referendum'.
(Parliament approved the request.)
on behalf of the PSE Group. - (DE) Mr President, we have just amended the title of the debate, and because of the implications - on which there are divergent views - of the decision in Ireland, it would be reasonable to give the House some time to discuss these problems. For this reason we move that the second item on the morning agenda be moved to the afternoon. Now I know that we shall be pushed for time in the afternoon, but in view of the urgency and the importance of this meeting of the Council, postponement makes good sense. We would have no objection to one item or other being deferred to a later sitting, but our motion at this instant is that we devote the entire morning to the substance of the renamed debate to give us enough time to discuss the issue.
Mr President, having been rapporteur on the Lisbon Treaty, I should like to support this proposal. We must have a wide-ranging debate to show that we are listening both to the views expressed by the Irish people and to the views expressed in every other Member State, most of which, if not all of which, wish to proceed with this Treaty.
, on behalf of the PPE-DE Group. - (ES) Mr President, the Treaty of Lisbon and events in Ireland are very important, but should not prejudice discussion of an issue like fishing.
I have to say that many deputies are not very interested in fishing. However, if ever the fishing industry suffered a real crisis, it is the one it is going through right now.
On 23 June, the European Union Council of Fisheries Ministers will take a series of decisions on the crisis in the fishing sector, which is conjunctural and structural. I think that the European Union fishing sector would not understand it if this Parliament did not take the time to examine this issue and take a position on it.
I therefore ask the political groups to show some sensitivity and, once and for all, to contribute to a good debate on the crisis in the fishing sector.
(Parliament approved the request.)
on behalf of the GUE/NGL Group. - (FR) Mr President, I would like to put two questions.
The first is the same question put by Mr Swoboda, who asked for more time for the debate on the European Council and the issue of the referendum.
The second question is whether we should separate the debate on oil prices from the fisheries debate or hold a single debate on both.
Those are two separate questions. I suggest you should take the question of speaking time for the debate on the European Council first, and only then take the question about fisheries.
(Parliament approved the first request and rejected the second.)
(The order of business was thus established.)